Citation Nr: 1738256	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-01 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for right shin splints.

2.  Entitlement to an initial compensable rating for left shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from August 2005 to February 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The January 2012 rating decision granted service connection for bilateral shin splints and provided noncompensable ratings.  Additionally, entitlement to service connection for a lumbar spine disability was denied in the January 2012 decision.  The Veteran filed a timely notice of disagreement with all three issues.  A June 2014 rating decision granted service connection for a lumbar spine disability.  As such, that issue is no longer on appeal.

The Veteran requested a Board hearing at his local RO on his January 2014 substantive appeal.  With his withdrawal of the remaining issues on appeal, the request for a hearing is likewise withdrawn.

The Board notes that the Veteran submitted a timely notice of disagreement with a July 2011 rating decision.  The RO issued a Statement of the Case regarding those issues in August 2013.  The Veteran did not substantively appeal those issues of increased ratings for bilateral plantar fasciitis and left ankle disability, and service connection for a right ankle disability.


FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran wished to withdraw his claims for increased ratings for his bilateral shin splints.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial increased rating for right shin splints, by the Veteran (or his or her authorized representative), have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for an initial increased rating for left shin splints, by the Veteran (or his or her authorized representative), have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Appeals Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran's representative provided a written statement in March 2017 that the Veteran wished to withdraw his appeal for inial compensable ratings for right and left shin splints.  Hence, there remain no allegations of errors of fact or law concerning these issues for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeals, further action by the Board in these matters would not be appropriate.  38 U.S.C.A. § 7105.



ORDER

The appeal of entitlement to an initial compensable rating for right shin splints is dismissed.

The appeal of entitlement to an initial compensable rating for left shin splints is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


